Case 3:17-cv-00735-DJH-CHL Document 28 Filed 03/19/19 Page 1 of 7 PageID #: 555




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION
                            CIVIL ACTION NO. 3:17-CV-735-DJH-CHL
                                   ELECTRONICALLY FILED

 AMY SHERRARD                                                                              PLAINTIFF


 vs.              DEFENDANT’S REPLY TO PLAINTIFF’S RESPONSE TO
                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


 CITY OF VINE GROVE                                                                      DEFENDANT

                                           * * * * * * * *


        Comes the Defendant, the City of Vine Grove, ["City"] by counsel, and for its Reply to

 Plaintiff’s Response to Motion for Summary Judgment, states as follows:


        I.      PLAINTIFF'S RESPONSE BRIEF IGNORES AND DISREGARDS
                PLAINTIFF'S OWN SWORN TESTIMONY.

        In her response brief, Plaintiff alleges there are several disputed issues of fact, which she

 lists as follows: her alleged disability, problems at other places of employment, her non-disclosure

 of her alleged disability to Express Personnel Services and the City pre-hire, whether she was told

 her job duties, whether she gave the City pre-hire medical documentation of her disability, her pay

 at the City, her relationship with her supervisor Johnson, her requested accommodations, whether

 she voluntarily resigned, and the EEOC's dismissal of her claim. [D-26, pp. 1-10]

        However, in the first ten pages of the Plaintiff's Response brief, Plaintiff cites repeatedly to

 the Defendant's memorandum, wherein the Defendant took information straight from the Plaintiff's

 own testimony. In fact, Plaintiff's Sherrard's deposition is cited 29 times at pages 14, 15, 22, 25, 28,

 42, 47, 50, 51, 85, 86, 87, 88, 89, 92, 94, 95, 98, 99, 101, 102, 103, 125, 127, 128, 130, 145, 152,
Case 3:17-cv-00735-DJH-CHL Document 28 Filed 03/19/19 Page 2 of 7 PageID #: 556




 155. [D-22-2, Page ID 95-277, Sherrard Dep.] Thus, there can be no dispute of these facts since the

 Defendant took these allegations directly from the Plaintiff's own sworn deposition testimony.

         Sherrard's deposition statements are binding admissions.          Admissions made during a

 deposition, absent exceptional circumstances, are binding on the parties as a judicial admission and

 cannot be challenged in the trial court or on appeal. Cadle Co. II, Inc. v. Gasbusters Production I

 Ltd. Partnership, 441 Fed. Appx. 310, 313 (6th Cir. 2011); Maynard v. Brewer, WL 16743 at 1 (6th

 Cir. 1986)(a blatant judicial admission by a Kentucky plaintiff in his deposition that a jailer did not

 assault him, absent exceptional circumstances was binding on the parties).

         There is no ambiguity.        Plaintiff was coherent and lucid during her deposition.        Her

 attorneys cannot now undo her testimony, try as they might. A court is not required to take

 plaintiff's counsel's version of the facts as true.

         In Cordell v. Overton County, WL 4591614 (M.D. Tenn. 2016), the plaintiff’s attorney

 wrote in a brief that the plaintiff Cordell was shot by a police officer while he was idly sitting on the

 bed with his hands crossed over the weapon - a position which directly contradicted Cordell’s own

 sworn deposition testimony that said his hand was on the gun. Id. The District Court noted this

 incongruency and that the plaintiff's testimony contradicted his counsel's allegations, and granted

 summary judgment for the defendant, stating that the summary judgment standard does not mean

 "the Court should simply rely on Plaintiff's cherry-picked facts in deciding whether judgment as a

 matter of law is appropriate." Id. They added, "construing the facts in favor of Plaintiff does not

 mean that the Court is allowed to ignore other, uncontroverted evidence." Id.

         This is the precise situation presented here. There is a conflict between plaintiff's sworn

 testimony and her attorney's unverified allegations. The Cordell Court properly gave weight to the

 plaintiff’s sworn testimony rather than his counsel’s unverified allegations.




                                                       2
Case 3:17-cv-00735-DJH-CHL Document 28 Filed 03/19/19 Page 3 of 7 PageID #: 557




         II.       SHERRARD COULD NOT PERFORM THE "ESSENTIAL
                   FUNCTIONS" OF THIS JOB, EVEN WITH ACCOMMODATION.

         Plaintiff states that Sherrard "was involved in a motor vehicle accident in 1997" and still

 suffers adverse effects from it 22 years later. [D-26, p. 14]. Obviously, her injuries are serious if

 they are that long-standing. She allegedly suffers from the following:


                   Short-term memory loss                      Slower cognition
                   Decreased ability to concentrate            Feelings of isolation
                   Chronic depression with suicidal ideation   Trouble focusing
                   Trouble with verbal expression              Bright light sensitivity
                   Attention deficit disorder                  Feeling betrayal/shame/humiliation


 Id. Plaintiff claims that each of these conditions are "all due to the closed-head injury she

 received." Id. Not only are they long-standing problems, but these conditions are currently

 symptomatic as well, as Plaintiff admits "Sherrard continues to suffer from these disabilities

 presently." Id.

         If Sherrard is indeed injured that badly, and if indeed she is still symptomatic, then she

 was ill-suited to perform the essential functions of the City's Accounting/Revenue Clerk position.

 This is an important city position that requires mental abilities - budgeting, math and accounting

 calculations, financial record-keeping, concentration, a good memory, clear cognition, attention

 to detail, and strong organizational skills.

         These job skills and abilities are "fundamental" to the position of Accounting/Revenue

 Clerk, and are not merely "marginal" to this job. 29 C.F.R § 1630.2(n)(1). Sherrard states that

 she has deficits in critically important areas.       Accordingly, she could not do the essential

 functions of this particular job.




                                                   3
Case 3:17-cv-00735-DJH-CHL Document 28 Filed 03/19/19 Page 4 of 7 PageID #: 558




         Plaintiff argues that the fact that Sherrard's personnel file contains "no reprimands or

 warnings" is proof that she could do the job. [D-26, p. 15]. However, Sherrard only worked at

 the City less than one year. Also, a written reprimand was not placed in her file every time she

 made errors in the workplace.

         The Western District recently stated that when addressing a reasonable accommodation

 claim, "a sometimes-forgotten guide likewise supports the general rule: common sense." Popeck

 v. Rawlings Co., LLC, WL 2074198 at 9 (W.D. Ky. 2018). Do we want a person with diagnosed

 mental deficits - forgetfulness, being easily distracted, slow cognition, etc. - serving as the financial

 person responsible for budgeting and managing taxpayer dollars? The "sometimes-forgotten guide"

 of common sense tells us no.


         III.    SHERRARD NEVER PLED A CONSTRUCTIVE DISCHARGE CLAIM.

         Plaintiff now alleges she pled a constructive discharge claim, and in support thereof,

 references paragraph 23 of her Complaint. [D-26, p. 16]. There is one, short conclusory statement

 in that paragraph of her Complaint stating, "Sherrard was constructively discharged." [D-1, p. 6].

 However, the next section of the Complaint is styled "Causes of Action," and there is no mention of

 constructive discharge anywhere in the causes of action section of Plaintiff's Complaint. Id. at 6-7.

 Plaintiff cannot insert magic words into her pleading - she must plead a cause of action.

         The Federal Rules require a short, plain statement. See Combs v. ICG Hazard, LLC, 934

 F.Supp.2d 915 (E.D. Ky. 2013)(although Kentucky has a lenient pleading standard, a complaint

 must still provide defendant with fair notice of all claims against it). To state a claim for

 constructive discharge, a plaintiff must establish: (1) the employer deliberately created intolerable

 working conditions as perceived by a reasonable person; (2) the employer did so with the intention




                                                    4
Case 3:17-cv-00735-DJH-CHL Document 28 Filed 03/19/19 Page 5 of 7 PageID #: 559




 of forcing the employee to quit; and, (3) the employee actually quit. Savage v. Gee, 665 F.3d 732,

 739 (6th Cir. 2012). These elements are not pled.

         Courts are required to accept all "well pled" factual allegations as true to determine whether

 the complaint states a "plausible" claim for relief. Albrecht v. Treon, 617 F.3d 890 (6th Cir. 2010),

 citing, Ashcroft v. Iqbal, 129 S.Ct. 1937 (2009). In order for a claim to be plausible, a plaintiff must

 plead factual content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.

         Merely pleading facts that are consistent with a defendant's liability or that ask a court to

 infer misconduct is insufficient. Iqbal, 129 S.Ct. at 1949-50. A plaintiff's obligation is to provide

 more than labels, conclusions, or a formulaic recitation of the elements of a cause of action. Bell

 Atl. Corp. v. Twombly, 550 U.S. 544 (2007). A court need not accept as true legal conclusions or

 unwarranted factual inferences. Kottmyer v. Maas, 436 F.3d 684 (6th Cir. 2006).

         Plaintiff's Complaint is just a "formulaic recitation" of the elements of her claims. Her

 claims are "void for vagueness" and do not provide specific, material facts supporting them.

 Instead, there is a mere “naked assertion." Iqbal, 129 S.Ct. at 1949. A single, conclusory sentence

 that is devoid of specific, factual support fails to state a claim for constructive discharge.


         IV.     THE CITY DOES NOT ADMIT THAT IT DISCRIMINATED.

         Plaintiff argues that the Defendant made "an admission that they discriminated against

 Sherrard based on her disability - stating they would have never hired her had they known about

 her disability." [D-26, p. 18]. This is not an admission of discrimination by the City. Rather, it

 is simply proof that the Plaintiff lied during the job application process, and in essence,

 committed "resume fraud" to secure this position.




                                                     5
Case 3:17-cv-00735-DJH-CHL Document 28 Filed 03/19/19 Page 6 of 7 PageID #: 560




        Plaintiff never refutes that she failed to disclose anything about her disability, or that she

 required workplace accommodations, to either Express Personnel Services or the City. [D-22-2,

 Page ID 136, 186, Sherrard Dep.]; [D-22-6, Page ID 284, Affidavit of Gwen Patterson]. This

 active concealment of a known, long-standing medical condition is a fraudulent

 misrepresentation or omission, and Sherrard should not be allowed to profit from her own

 wrongdoing.

        In fact, the Sixth Circuit has held that such concealment is fatal to disability

 discrimination claims.    See Dotson v. U. S. Postal Service, 977 F.2d 976, 978 (6th Cir.

 1992)(claims of a former postal service employee who lied and failed to disclose a back injury

 on his job application and during interviews were dismissed on summary judgment since he was

 not "otherwise qualified" for the position because the employer post office would not have hired

 him had they known of the seriousness of his back injury at the time of hire).

        This the 19th day of March, 2019.

                                               BELL, HESS & VAN ZANT, PLC
                                               P.O. Box 844
                                               2819 Ring Road
                                               Suite 101
                                               Elizabethtown, Kentucky 42702-0844
                                               (270) 765-4196
                                               jbell@bhvzlaw.com


                                               BY: /s/ Jason Bell
                                                     Jason Bell
                                                     Attorneys for Defendant
                                                     City of Vine Grove, Kentucky




                                                  6
Case 3:17-cv-00735-DJH-CHL Document 28 Filed 03/19/19 Page 7 of 7 PageID #: 561




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this the 19th day of March, 2019, I electronically filed the foregoing
 with the clerk of the court by using the CM/ECF system, which will send a notice of electronic
 filing to the following counsel at their listed ECF email address:

        Charles D. Matlock                                Andrew Dutkanych
        Biesecker, Dutkanych & Macer, LLC                 Biesecker, Dutkanych & Macer, LLC
        101 N. Seventh Street                             411 Main Street
        Louisville, KY 40202                              Evansville, IL 47708
        Attorney for Plaintiff                            Attorney for Plaintiff



/s/ Jason Bell
Attorney for Defendant




                                                    7
